Exhibit 10.3

ALLIED NEVADA GOLD CORP.

RESTRICTED SHARE RIGHT GRANT LETTER

 

To:    · Date:    ·

 

--------------------------------------------------------------------------------

This notice is to evidence that you have been granted · Restricted Share Rights
in the following amounts and on the following terms:

 

Number of Restricted

Share Rights awarded

 

Date(s) of expiry of applicable

Restricted Period(s) (vesting dates)

Ÿ

  Ÿ

Ÿ

  Ÿ

Ÿ

  Ÿ

This notice serves as a Restricted Share Right Grant Letter under section 3.06
of the Allied Nevada Gold Corp. Inc. (“Allied Nevada”) Restricted Share Plan
(the “Plan”). All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Plan. In the event of any inconsistency between
the terms of this Restricted Share Right Grant Letter and the Plan, the terms of
the Plan shall govern.

Vesting of your Restricted Share Rights evidenced by this Restricted Share Right
Grant Letter shall be subject to the terms of the Plan, the resolutions of the
Board approving the grant and the administrative rules passed by the Committee
under the Plan.

If you are a Canadian resident and wish to defer the vesting of your Restricted
Share Rights, you may do so in accordance with the terms of the Plan, the
resolutions of the Board approving the grant and the administrative rules of the
Committee under the Plan.

Dated this · day of ·, 2007.

 

ALLIED NEVADA GOLD CORP.  

 

Name:   Scott Caldwell Title:   President and Chief Executive Officer